Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 18 December 1805
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Custom House, Philadelphia Decr. 18th. 1805
                  
                  By the Sloop Unity, Captn. Hand, for Alexandria I have the Honor to transmit, a small package, consignd to me from Leghorn, for The President of The UStates—The contents of the Package are unknown; but said to contain Garden, and other seeds.
                  I have likewise put into the hands of the Captain, a roll containing Maps, or other papers, left with me by Messrs Caldcleugh & Thomas, to be forwarded to the President. 
                  I have the Honor to be with great Respect Sir Your most Obedt Servt
                  
                     P Muhlenberg 
                     
                  
               